SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

239
CA 12-01808
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


DIONNE WALLACE, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

KALEIDA HEALTH AND MAHMOUD KULAYLAT, M.D.,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS
A SURGICAL SPECIALIST FOR KALEIDA HEALTH,
DEFENDANTS-APPELLANTS.


HARTER SECREST & EMERY, LLP, BUFFALO (ROBERT C. WEISSFLACH OF
COUNSEL), FOR DEFENDANT-APPELLANT KALEIDA HEALTH.

PHILLIPS LYTLE LLP, BUFFALO (JAMES R. GRASSO OF COUNSEL), FOR
DEFENDANT-APPELLANT MAHMOUD KULAYLAT, M.D., INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS A SURGICAL SPECIALIST FOR KALEIDA HEALTH.

CHIACCHIA & FLEMING, LLP, HAMBURG (LISA A. POCH OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered March 15, 2012. The order denied the motions of
defendants for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 11, 12 and 16,
2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court